UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:June 30, 2010 Date of reporting period:June 30, 2010 Item 1. Reports to Stockholders. McCarthy Multi-Cap Stock Fund (MGAMX) Annual Report June 30, 2010 McCarthy Multi-Cap Stock Fund, a series of Advisors Series Trust (MGAMX) Annual Letter to Shareholders June 30, 2010 “Value, Growing Value and Management” The Fund strives to maintain a portfolio of companies: üthat represent compelling investment value üthat should grow shareholder value in the future üthat are led by honest and capable managers Dear Fellow and Prospective Shareholder: Thanks to shareholders for your investment in the McCarthy Multi-Cap Stock Fund. The McCarthy Multi-Cap Stock Fund’s (the “Fund,” ticker: MGAMX) performance for various periods ended June 30, 2010, and the performance for the Standard & Poor’s 500® Index (the “Index” or the “S&P 500®”), with dividends reinvested, are shown in the table below: Since Portfolio or Index Six One Three Five 8/6/2001 As of June 30, 2010 Months Year Years Years Inception Cumulative: McCarthy Multi-Cap Stock Fund -6.89% +15.14% -16.01% +1.23% +16.44% S&P 500® Index -6.65% +14.43% -26.64% -3.91% +1.91% Annualized: McCarthy Multi-Cap Stock Fund +15.14% -5.65% +0.25% +1.73% S&P 500® Index +14.43% -9.81% -0.79% +0.21% Gross Expense Ratio 1.23% Performance data for periods over one year are annualized in the table above. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.mgamx.com or calling 1-866-811-0228. Performance Overview: The Fund’s 6.89% decline for the first half of 2010 approximated the 6.65% decline in the S&P 500® Index. For the twelve months ended June 30, 2010, the Fund gained 15.14% which out-performed the 14.43% gain in the S&P 500® Index.Early in 2010, price performance was led by the stocks of companies that we consider to be of lower investment quality. The stocks of higher quality companies, which we prefer, came back with strong relative performance late in the 2nd quarter.We are pleased that the Fund has out-performed the S&P 500® Index over one, three and five years as well as since the Fund’s inception on August 6, 2001. 2 Performance Attribution Analysis The Fund allocates capital based on a bottom-up analysis of individual companies. We believe it is informative to our shareholders, however, to regularly review performance attribution.Performance attribution is separated into two components: (1) economic sector allocation and (2) stock selection.Our long-term investment focus is stock selection however it can be informative in the short-term to review the impact of economic sector allocation on relative performance. With the Fund’s performance approximating the decline in the S&P 500® Index for the first half of 2010, perhaps it is not surprising that neither economic sector allocation nor stock selection provided a material contribution to relative performance.Notable in stock selection was a positive contribution from stocks in the Telecommunications sector; in particular, Canadian wireless company TELUS Corp. The Fund’s stock selection in the Consumer Discretionary sector contributed negatively to performance; for-profit education firm Apollo Group, Inc. was a notable poor performer. Ten Largest Fund Holdings % Johnson & Johnson 3.5% Microsoft Corp. 3.5% Telus Corp. 3.4% Kinder Morgan Management LLC 3.0% Verizon Communications, Inc. 3.0% Procter & Gamble Co. 2.9% Transatlantic Holdings, Inc. 2.9% United Technologies Corp. 2.9% Wal-Mart Stores, Inc. 2.8% Abbott Laboratories 2.6% Total of Ten Largest Holdings 30.5% Other individual securities that helped performance in the first half of 2010 included:Market Vectors ETF Gold Miners, which provides the Fund exposure to a basket of gold mining stocks; Compass Minerals International, Inc., a provider of road salt and specialty fertilizers; Berkshire Hathaway, Inc. and Kinder Morgan Management LLC, an energy pipeline company. Other individual securities that detracted from performance in the first half of 2010 included:Microsoft Corp.; WellPoint, Inc. and Wellcare Health Plans, Inc., both are managed healthcare companies; and Pfizer, Inc., the large pharmaceutical company. Outlook and Fund Strategy: Pessimists will point to many negative issues confronting the economy and the stock market: the deficit, the debt, deflation, inflation, a possible double-dip recession, the oil spill in the Gulf of Mexico, the Euro, etc.We will take the other side of the “trade” and remain optimistic. The U.S. dollar remains the world’s reserve currency and much of the world is embracing some level of capitalism to provide economic growth or to cure economic woes. Consumer economies are developing in foreign emerging markets; we believe their Top Five Industry Exposures % Property/Casualty Insurance 10.9% Pharmaceuticals: Major 9.6% Reinsurance 9.3% Major Telecommunications 8.7% Managed Health Care 5.2% Total in Top Five Industries 43.7% 3 younger populations will help drive worldwide economic growth. In short, the world’s economic “pie” is growing.Finally, the Fund owns and continues to find what we believe are under-valued stocks with compelling risk/reward characteristics. As has been the case in recent years, the Fund prefers the shares of “high quality” companies.Our stock research continues to find numerous high quality companies with better risk/reward characteristics than lesser quality companies.High quality companies tend to have the following characteristics: (1) they are larger companies with a global footprint and they thus enjoy growth opportunities around the world (2) they have solid balance sheets and are self-funding; thus their growth is not dependent on creditors or the capital markets (3) they generate high returns on invested capital; with prudent capital allocation, shareholder value should grow (4) they generate ample free cash flow which allows the company to pay, and raise, cash dividends, repurchase stock and invest in growth opportunities. Regarding dividends, some prominent financial experts have opined that the U.S. is entering a slow-growth, “new normal” economic environment.Should “new normal” become reality, the ability of a company to pay and increase dividends should be important factors in generating stock investment returns.The Fund prefers companies led by managers that have demonstrated prudent capital allocation practices.Returning capital to shareholders by way of a rising stream of dividends is seldom a bad thing. Once again, thank you for being our partners in the McCarthy Multi-Cap Stock Fund!The officers, employees, and affiliates of your Fund’s advisor have a substantial investment in the Fund.We believe our investment in the Fund properly aligns our interests with yours, now and in the future. Sincerely, McCarthy Group Advisors, LLC Richard L. Jarvis Portfolio Manager and Chief Investment Officer Opinions expressed are those of Richard L. Jarvis and are subject to change, are not guaranteed and should not be considered investment advice. The Fund invests in small- and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. “Free cash flow” is a company’s net operating cash flow minus expenditures required to maintain the company’s assets.A company may use its free cash flow to pay dividends, reduce debt, repurchase stock or invest in growth opportunities. “Return on invested capital” is a company’s net income divided by the total capital of the company. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy.Indexes are not available for direct investment and do not incur expenses. Fund sector allocations and portfolio holdings are subject to change and are not recommendations to buy or sell any security. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. 4 The information contained in this report is authorized for use when preceded or accompanied by a prospectus for the McCarthy Multi-Cap Stock Fund, which includes more complete information on the charges and expenses related to an ongoing investment in the Fund.Please read the prospectus carefully before you invest or send money. The Fund is distributed by Quasar Distributors, LLC. 5 Comparison of the change in value of a $10,000 investment in the McCarthy Multi-Cap Stock Fund versus the S&P 500 Index Annualized Cumulative One Year Five Year Return Since Return Since Average Annual Total Return Return Return Inception 8/6/01 Inception 8/6/01 McCarthy Multi-Cap Stock Fund 15.14% 0.25% 1.73% 16.44% S&P 500® Index 14.43% -0.79% 0.21% 1.91% Total Annual Fund Operating Expenses: 1.23% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.mgamx.com. Returns reflect the reinvestment of dividends and capital gains.Indices do not incur expenses and are not available for investment.The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gain distributions, or redemption of Fund shares.Performance reflects fee waivers and Advisor recovery of fees waived.Absent fee waivers for all years except the fiscal year ended June 30, 2007, total returns would be reduced.Absent Advisor fee-waiver recovery for the year ended June 30, 2007, total returns would be increased. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy.The Fund does not limit its investments to stocks included in this index. Average annual total return represents the average change in account value over the periods indicated. 6 SECTOR ALLOCATION OF PORTFOLIO ASSETS at June 30, 2010 (Unaudited) Percentages represent market value as a percentage of total investments. 7 SCHEDULE OF INVESTMENTS at June 30, 2010 Shares COMMON STOCKS - 91.39% Value Beverages: Non-Alcoholic - 1.17% PepsiCo., Inc. $ Computer Processing Hardware - 2.39% Hewlett-Packard Co. Contract Drilling - 4.41% ENSCO International, Inc. - ADR Noble Corp.# Data Processing Services - 1.64% Western Union Co. Discount Stores - 2.77% Wal-Mart Stores, Inc. Drugstore Chains - 1.12% CVS Caremark Corp. Household/Personal Care - 2.88% Procter & Gamble Co. Industrial Conglomerates - 2.85% United Technologies Corp. Integrated Oil - 2.45% ConocoPhillips Major Banks - 1.12% Bank of New York Mellon Corp. Major Telecommunications - 8.71% Telus Corp.# Verizon Communications, Inc. Vodafone Group Plc - ADR Managed Health Care - 5.18% UnitedHealth Group, Inc. WellCare Health Plans, Inc.* Wellpoint, Inc.* Medical Distributors - 1.29% Cardinal Health, Inc. The accompanying notes are an integral part of these financial statements. 8 SCHEDULE OF INVESTMENTS (Continued) at June 30, 2010 Shares COMMON STOCKS - 91.39% (Continued) Value Movies/Entertainment - 1.48% International Speedway Corp. - Class A $ Oil & Gas Pipelines - 3.01% Kinder Morgan Management, LLC* Oil & Gas Production - 2.34% Devon Energy Corp. Other Consumer Services - 3.51% Apollo Group, Inc. - Class A* Corinthian Colleges, Inc.* Lincoln Educational Services Corp.* Other Metals/Minerals - 0.94% Compass Minerals International, Inc. Packaged Software - 4.73% Microsoft Corp. Oracle Corp. Pharmaceuticals: Generic - 1.61% Mylan, Inc.* Pharmaceuticals: Major - 9.60% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Pharmaceuticals: Other - 2.18% Endo Pharmaceuticals Holdings, Inc.* Property/Casualty Insurance - 10.89% Allied World Assurance Company Holdings, Ltd.# Argo Group International Holdings Ltd.# Aspen Insurance Holdings Ltd.# Berkshire Hathaway, Inc. - Class B* Transatlantic Holdings, Inc. The accompanying notes are an integral part of these financial statements. 9 SCHEDULE OF INVESTMENTS (Continued) at June 30, 2010 Shares COMMON STOCKS - 91.39% (Continued) Value Reinsurance - 9.33% Endurance Specialty Holdings Ltd.# $ Everest Re Group, Ltd.# Flagstone Reinsurance Holdings Ltd.# Montpelier Re Holdings Ltd.# RenaissanceRe Holdings, Ltd.# Validus Holdings, Ltd.# Semiconductors - 3.79% Intel Corp. Texas Instruments, Inc. TOTAL COMMON STOCKS (Cost $45,272,013) EXCHANGE-TRADED FUNDS - 3.69% Market Vectors Gold Miners ETF (Cost $1,412,457) SHORT-TERM INVESTMENTS - 4.87% Federated Prime Obligations Fund, Institutional Class, 0.22%† (Cost $2,539,123) TOTAL INVESTMENTS IN SECURITIES (Cost $49,223,593) - 99.95% Other Assets in Excess of Liabilities - 0.05% NET ASSETS - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of June 30, 2010. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES at June 30, 2010 ASSETS Investments, at value (cost $49,223,593) $ Cash Receivables: Fund shares issued Dividends and interest Prepaid expenses Total Assets LIABILITIES Payables: Advisory fees Audit fees Fund accounting fees Printing and mailing fees Transfer agent fees and expenses Administration fees Custodian fees Chief Compliance Officer fee Accrued expenses Total Liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$52,131,763 / 5,589,047 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ The accompanying notes are an integral part of these financial statements. 11 STATEMENT OF OPERATIONS For the Year Ended June 30, 2010 INVESTMENT INCOME Dividends (net of foreign tax withheld of $9,523) $ Interest Total income EXPENSES Advisory fees (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Registration fees Custody fees (Note 4) Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Miscellaneous fees Insurance Shareholder reporting Total expenses Add:advisory fee recoupment (Note 4) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND OPTION CONTRACTS WRITTEN Net realized gain on: Investments Option contracts written Net realized gain Net change in unrealized appreciation on investments Net realized and unrealized gain on investments and option contracts written Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 12 STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended June 30, 2010 June 30, 2009 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments and option contracts written ) Net change in unrealized appreciation/(depreciation) on investments and option contracts written ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain on investments and option contracts written — ) Total decrease in net assets resulting from distributions ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of $ $ (a) A summary of shares transactions is as follows: Year Ended Year Ended June 30, 2010 June 30, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 13 FINANCIAL HIGHLIGHTS For a fund share outstanding throughout the year Year Year Year Year Year Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, Net asset value, beginning of year $ Income from investment operations: Net investment income/(loss) ) Net realized and unrealized gain/(loss) on investments and option contracts written ) ) Total from investment operations ) ) Less distributions to shareholders: From net investment income ) — From net realized gain on investments and option contracts written — ) Total distributions ) Net asset value, end of year $ Total return % -19.95
